EXHIBIT AMERICAN ITALIAN PASTA COMPANY RESTRICTED STOCK AWARD AGREEMENT FOR SENIOR VICE PRESIDENTS AND ABOVE This Restricted Stock Award Agreement (the “Agreement”) is made this day of , 200_ to (the “Grantee”) and evidences the grant by American Italian Pasta Company, a Delaware corporation (the “Company”) of a Restricted Stock Award (the “Award”) to the Grantee on the date hereof (the “Date of Grant”).By accepting the Award, the Grantee agrees to be bound in accordance with the provisions of the American Italian Pasta Company 2000 Equity Incentive Plan, as amended (the “Plan”).Capitalized terms not defined herein shall have the meaning as used in the Plan. 1.Shares Awarded and Restrictions on Shares.The Grantee is hereby awarded the following number of shares (the “Restricted Shares”) of the Company’s Class A Convertible Common Stock, $.001 par value, subject to forfeiture and to the restriction on the rights of sale and transfer set forth in this document and further subject to the terms and conditions of the Plan, the provisions of which are hereby incorporated in this document by reference: Number of restricted shares: 2.Sale or Transfer Restrictions.Except as set forth in paragraph 6 below, all Restricted Shares shall be held by the Grantee without the rights of sale or transfer, and are subject to forfeiture as provided in paragraph 3, below, until the dates shown on the schedule below, when such restrictions shall lapse: Restrictions Lapse as to Restricted Shares As of this date 3.Employment Requirement.Except as provided in Paragraph6, below, in the event of Grantee’s Termination of Service prior to any date specified in Paragraph2, above, the Restricted Shares for which restrictions shall not have lapsed will be forfeited by the Grantee and become the property of the Company. 4.Issuance of Restricted Shares.Restricted Shares will be issued in a nominee account with the Grantee being named the beneficial owner, except that the nominee shall be instructed to follow the sale and transfer requirements set forth in the Plan and this Award. When the prohibited sale and transfer restrictions lapse under Paragraph2, above, with respect to all or a portion of the Restricted Shares, provided the Restricted Shares have not been forfeited under Paragraph3, above, the Company shall prepare and deliver to the Grantee a stock certificate for the Restricted Shares. 5.Voting and Other Rights of Restricted Shares.Upon the issuance of the Restricted Shares, the Grantee shall have all of the rights of a stockholder of the Company, including the right to receive dividends and to vote the Restricted Shares until such shares may have been forfeited to the Company as provided in Paragraph 3, above.Notwithstanding the foregoing, in the event of any stock dividend, stock split, division of shares or other corporate structure change which results in the issuance of additional shares with respect to Restricted Shares, such shares shall be held by the Company and shall become Restricted Shares and subject to all restrictions and terms and conditions applicable to the Restricted Shares with respect to which they were issued. 6.Acceleration of Release of Restrictions.The forfeiture and prohibited sale and transfer restrictions on the Restricted Shares under Paragraphs 2 and 3, above, shall immediately lapse on the earliest of the following: (a)The Grantee’s date of death; (b)The Disability of the Grantee; or (c)The eligibility for normal or early retirement of the Grantee under the terms of the retirement plan maintained by the Company or any Subsidiary in which the Grantee participates, or if no such plan is maintained, the Grantee’s reaching age 7.Authorized Leave.For purposes hereof, an authorized leave of absence (authorized by the Company or a Subsidiary to the Grantee in writing) shall not be deemed a Termination of Service hereunder. 8.Taxes.Upon recognition of income by the Grantee with respect to the Award hereunder, the Company shall withhold taxes pursuant to Section11 of the Plan.The Grantee will be solely responsible for any federal, state or local income or earnings taxes imposed in connection with the granting or vesting of the Restricted Shares or the delivery of such shares pursuant thereto, and the Grantee authorizes the Company or any Subsidiary to make any withholding for taxes which the Company or any Subsidiary deems necessary or proper in connection therewith, including but not limited to the withholding of Restricted Shares pursuant to Section 11.2 of the Plan.The Company may allow the Grantee to choose the method for payment of withholding for taxes, either in cash or in Shares in accordance with Section 11.2 of the Plan, or make such choice in its sole discretion.If any tax withholding obligation of the Company with respect to the Restricted Shares is satisfied by having Shares withheld, the value of such Shares will be limited to an amount that does not exceed the minimum statutory withholding required by federal (including FICA), state and local tax authorities, including the Grantee’s share of payroll taxes that are applicable to such supplemental taxable income. 9.Changes in Circumstances.It is expressly understood and agreed that the Grantee assumes all risks incident to any change hereafter in the applicable laws or regulations or incident to any change in the market value of the Restricted Shares after the date hereof. 10.No Conflict.In the event of a conflict between this Award and the Plan, the provisions of the Plan shall govern. 2 11.Governing Law.This Award shall be governed under the laws of the State of Delaware. 12.Effect of a Change in Control.A Change in Control (as defined in the Plan) shall not accelerate the vesting of the Restricted Shares under paragraph 2.The terms of the Company’s Amended and Restated Severance Plan for Senior Vice Presidents and Above (the “Severance Plan”) shall control in the event of a change in control as defined in the Severance Plan. 13.
